Exhibit 99.1 Newfield Reports Second Quarter 2010 Results FOR IMMEDIATE RELEASE Houston – July 22, 2010 – Newfield Exploration Company (NYSE: NFX) today reported its unaudited second quarter 2010 financial results. A separate operational update was released on July 21 and this release and the operational update release are available through the investor relations section of the Company’s website. Newfield will host a conference call at 8:30 a.m. (CDT) on Friday, July 23. To participate in the call, dial 719-325-2187 or listen through the investor relations section of the website at http://www.newfield.com. For the second quarter of 2010, Newfield recorded net income of $96 million, or $0.72 per diluted share (all per share amounts are on a diluted basis). Net income includes the effect of these items: Ø a net unrealized loss on commodity derivatives of $71 million ($45 million after-tax); and Ø an early redemption premium of $2 million ($1 million after-tax) associated with the purchase and payment of the remaining $32 million of our $175 million aggregate principal amount of 7 5/8% Senior Notes due 2011. All of these notes have now been redeemed. Without the effect of these items, net income for the second quarter of 2010 would have been $142 million, or $1.06 per share. Revenues in the second quarter of 2010 were $448 million. Net cash provided by operating activities before changes in operating assets and liabilities was $383 million. See “Explanation and Reconciliation of Non-GAAP Financial Measures” found after the financial statements in this release. Newfield’s production in the second quarter of 2010 was 73 Bcfe, or 9% over first quarter 2010 production. Natural gas production in the second quarter of 2010 was 51 Bcf, an average of 564 MMcf/d. Newfield’s oil liftings in the second quarter of 2010 were 3.6 MMBbls, an average of approximately 40,000 BOPD. Capital expenditures in the second quarter of 2010 were approximately $441 million. On July 8, Newfield’s credit rating was raised to investment grade BBB- with a stable outlook by Standard & Poor’s. The Company’s subordinated debt rating from S&P remains BB+. The Company currently has a Ba2 credit rating from Moody’s Investor Services and a BB+ rating from Fitch Ratings. Newfield Exploration Company is an independent crude oil and natural gas exploration and production company. The Company relies on a proven growth strategy of growing reserves through an active drilling program and select acquisitions. Newfield's domestic areas of operation include the Mid-Continent, the Rocky Mountains, onshore Texas and the Gulf of Mexico. The Company has international operations in Malaysia and China. **This release contains forward-looking information. All information other than historical facts included in this release, such as information regarding estimated or anticipated third quarter and full year 2010 results, estimated capital expenditures, cash flow, production and cost reductions, drilling and development plans and the timing of activities and liftings, is forward-looking information. Although Newfield believes that these expectations are reasonable, this information is based upon assumptions and anticipated results that are subject to numerous uncertainties and risks. Actual results may vary significantly from those anticipated due to many factors, including drilling results, oil and gas prices, industry conditions, the prices of goods and services, the availability of drilling rigs and other support services, the availability of refining capacity for the crude oil Newfield produces from its Monument Butte field in Utah, the availability and cost of capital resources, labor conditions and severe weather conditions (such as hurricanes). In addition, the drilling of oil and gas wells and the production of hydrocarbons are subject to governmental regulations and operating risks. For information, contact: Investor Relations: Steve Campbell (281) 847-6081 Media Relations: Keith Schmidt (281) 674-2650 Email: info@newfield.com 2 2Q10 Actual Results 2Q10 Actual Domestic Int’l Total Production/Liftings Natural gas – Bcf – Oil and condensate – MMBbls Total Bcfe Average Realized Prices Note 1 Natural gas – $/Mcf $ $
